United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1872
                         ___________________________

                                 Larry Wayne Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Sherry Conrad, Mailroom Supervisor, Varner Unit, ADC; James Banks, Warden,
  Varner Unit, ADC; Larry D. May, Chief Deputy Director, ADC; Grant Harris,
               Deputy Director, ADC; Ray Hobbs, Director, ADC

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: March 31, 2014
                                Filed: June 2, 2014
                                  [Unpublished]
                                  ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After inmate Larry Wayne Jones was denied permission to receive two
publications that had been sent to him through the mail, he brought this action under
42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act
(RLUIPA). The district court1 granted summary judgment for defendants, and this
appeal followed. Having conducted careful de novo review, see Patel v. U.S. Bureau
of Prisons, 515 F.3d 807, 812 (8th Cir. 2008), we conclude that both the First
Amendment free exercise and the RLUIPA claims fail, because Jones did not meet his
burden of demonstrating that a genuine issue existed on a material threshold fact:
whether denial of the publications substantially burdened his ability to practice his
religion, see id. at 813; Gladson v. Iowa Dep’t of Corr., 551 F.3d 825, 831-33 (8th Cir.
2009) (where inmate failed to put forth specific evidence that ability to practice
religion was substantially burdened, strict-scrutiny test under RLUIPA need not be
applied). Jones also argues that the district court erred by not construing his
objections to the magistrate judge’s report, in part, as a motion for leave to amend his
complaint to clarify that he was bringing a class-of-one equal protection claim. This
argument has no merit, however, because the evidence failed to support any such
claim. See Nolan v. Thompson, 521 F.3d 983, 989-90 (8th Cir. 2008) (class-of-one
plaintiff must provide specific and detailed account of nature of preferred treatment
of favored class). The judgment of the district court is affirmed.
                          ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-